                          United States District Court
                        Western District of North Carolina
                               Asheville Division

         David Schnebelen,            )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               1:18-cv-00281-FDW
                                      )
                 vs.                  )
                                      )
          Kenneth Beaver              )
           Mike Slagle                )
            Josh Stein,               )
                                      )
            Respondents.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 2, 2020 Order.

                                               June 2, 2020




                                                  Frank G. Johns, Clerk of Court




        Case 1:18-cv-00281-FDW Document 33 Filed 06/02/20 Page 1 of 1
